ON SUGGESTION OF ERROR.
In the former opinion in this case we used the language: "On the same day the cotton was shipped, Ussery, the plaintiff, sold a lot of cotton, including this cotton, to cotton buyers at Helena, Arkansas, at sixteen cents per pound, and called the Waddell Cotton Company and informed it of such sale, . . . the sale failed because the cotton could not be delivered; the buyer at Helena having an order on which he desired to apply the cotton." *Page 390
It is urged in the suggestion of error that this is special damage as distinguished from general damage, and that special damages could not be allowed unless the carrier, at or before the shipment, was given notice of the sale. The suit was for general damages based upon the difference in the market value of the cotton at the date it should have reached Clarksdale, and the market value of the cotton on the date that it did reach that place.
The plaintiff, Ussery, in the examination, was asked questions and made answer as follows:
"Q. Are you familiar with the grades and prices of cotton of this character, are you familiar with the grades and prices of cotton? A. Yes, sir, fairly.
"Q. Do you know the price of cotton along about that time? A. I know what I got for cotton, the same cotton at the same time.
"Q. What did you receive for cotton of this grade, kind and type at this time? A. Sixteen cents."
In a cross-examination of this witness, in answer to a question as to when the sale to buyer at Helena occurred, he stated that the sale was made a few days after the shipment. The shipment was made according to the bill of lading, at least the bill of lading was dated on the 13th of October, and the order was recorded on the 14th and shipped on the 15th. This cotton, according to the plaintiff, was sold to one Evans at Helena, and he was asked questions as follows:
"Q. I will ask you to state to the court whether or not you purchased cotton from Mr. Ussery during the month of October, 1926? A. I did.
"Q. What sort of cotton was that? A. Delfos.
"Q. Long staple? A. Yes, sir.
"Q. State whether or not at that time you agreed to buy any more cotton from Mr. Ussery. A. I agreed to buy from Mr. Ussery his cotton, yes, sir. He said he had shipped some to Clarksdale, and it was shipped at the same time that this was shipped to me.
"Q. What did you offer him for that cotton? A. I believe it was sixteen cents. *Page 391 
"Q. What did you pay for the cotton you bought at Helena? A. Sixteen cents.
"Q. State whether or not that the price of cotton of that grade and staple the market price? A. It was, the market prices, yes, sir.
"Q. Was that price based on the Helena market? A. Yes, sir, that was the Helena market, that was net to Mr. Ussery, the sixteen cents was."
This shows that the sale was at the market price in Helena.
There was testimony in the record also that the market at Helena and Clarksdale was the same. Also there was testimony that the price from October 27th to November 12th, the date when the cotton was actually sold, was practically the same; the price at which it was sold on that date was testified in the record. There was testimony for the defendant showing the price of cotton on October 14th and October 26th based upon market data, upon which the witness fixed the price of each day and showed a variance between the two days of fifty points.
It was also stated in the suggestion of error that there is no competent proof in the record of the number of bales involved in the shipment, and, in the absence of such proof, that there is no basis upon which the damages could be calculated even if the market value purported had been substantially shown. While the plaintiff was upon the stand he was asked to identify sales of cotton made by the Waddell Cotton Company for him. After both parties had closed the evidence, the plaintiff moved the court to be permitted to reopen the cause and introduce Mr. Waddell and receipts issued by him to Mr. Ussery for the cotton concerned in the litigation, the receipts showing the compress numbers, the marks, gin numbers and weights, said receipts being overlooked through oversight of counsel. A reopening was objected to, but the court sustained a motion. It was then agreed: "It is agreed that if Mr. Ussery were introduced as a witness in this case he would identify two papers which are shown as cotton receipts and which show the numbers, *Page 392 
compress numbers, gin numbers, marks and weight furnished him by the compress company, and would swear that this is the cotton involved in the controversy in this case." This was objected to, however, as to the competency of the weights of the cotton.
As we understand it, the cotton was sold upon the weights furnished by the compress, which was listed in the sales list so as to show the weight of each bale of cotton. Much latitude is allowed in questions of this kind where, in the course of business, dealing products are sold by the weights of the compress, or railroad, and similar business enterprises, because weights are commonly known to be carefully made and accurately recorded. We think this was sufficient to establish prima facie the weight of the several bales of cotton. There is no challenge, as we understand it, of the correctness of this as a matter of fact, but it is contended that it should be insufficient unless the party weighing it testified. As cotton is customarily sold on compress weights and accepted by buyers as being correct in general business transactions, we think the proof is sufficient to show, in the absence of contradictory evidence, the weight of the several bales of cotton.
The suggestion of error will, therefore, be overruled.
Overruled.